1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   BOFI FEDERAL BANK, a federal savings           CASE NO. 18cv816-LAB (JMA)
     bank,
12                                                  ORDER GRANTING MOTION FOR
                                      Petitioner,
                                                    RECONSIDERATION [Dkt. 22]
13
                         vs.
14
     VERONICA GOLUB, an individual,
15                                 Respondent.
16
17         This Court previously denied Respondent Veronica Golub’s motion to file under
18   seal certain documents in support of her motion to vacate, and ordered the clerk to unseal
19   those documents. Dkt. 16. Petitioner BofI has asked the Court to reconsider only one
20   provision in the lodged materials, which it argues is protected from disclosure under
21   federal law. Dkt. 22.
22         A district court has the inherent power to reconsider and modify its interlocutory
23   orders prior to the entry of judgment . . . .” Smith v. Massachusetts, 543 U.S. 462, 475
24   (2005). “Reconsideration is appropriate if the district court (1) is presented with newly
25   discovered evidence, (2) committed clear error or the initial decision was manifestly
26   unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J,
27   Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255,1263 (9th Cir. 1993).
28
1           The parties initially argued that the various documents lodged in Dkt. 13 should be
2    filed under seal because they contained confidential information related to the Bank
3    Secrecy Act. The Court’s order on July 17, 2018 found that mere confidentiality was not
4    a “compelling reason” to seal documents, and ordered the various documents lodged
5    under seal in Dkt. 13 be unsealed. The Court was not told at that time, however, that
6    Item 15 on Page 83 of the lodged materials contained a reference to a Suspicious Activity
7    Report (“SAR”)1. An SAR is a procedure by which a bank reports a suspected violation
8    of federal law (such as money laundering) to the government, and disclosure even of the
9    existence of an SAR in public is forbidden by law. 12 C.F.R. 21.11(k). The Court
10   therefore erred in unsealing that discrete portion of the lodged materials.
11          BofI’s motion for reconsideration is GRANTED. The clerk is ordered to re-seal
12   Exhibit 4 only (Dkt. 13-2). BofI shall refile a public version of Exhibit 4 with only Item 15
13   on Page 83 (or the equivalent location if the pagination changes) redacted within one
14   week of entry of this Order.
15          IT IS SO ORDERED.
16   Dated: October 18, 2018
17                                                 HONORABLE LARRY ALAN BURNS
                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27   1The document actually refers to a “QAR,” but the Court understands that this is either
28   an error or a synonym for an SAR.
